332 F.2d 597
W. R. MATTHEWS, Appellant,v.UNITED STATES RUBBER COMPANY and John J. Egan, Appellees.
No. 9233.
United States Court of Appeals Fourth Circuit.
Argued January 24, 1964.
Decided June 1, 1964.

D. McK. Winter, Jr., Columbia, S. C. (Winter & Winter, Columbia, S. C., on brief), for appellant.
David W. Robinson, Columbia, S. C., (Thomas H. Pope, David W. Robinson, II, and Robinson, McFadden & Moore, Columbia, S. C., on brief), for appellees.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
The appellant, W. R. Matthews, brought an action for slander against John J. Egan, an accountant, and U. S. Rubber Company, Egan's employer. The complaint alleged that Egan, in making the statement complained of, acted in the course of his employment by U. S. Rubber Company.


2
The defendants filed a motion for summary judgment. The court not only had before it the pleadings and affidavits of the parties, but in addition heard testimony on the motion in order to satisfy itself whether there was any material issue of fact requiring a jury trial. The court concluded that there was no material issue of fact and directed the entry of a summary judgment for the defendants. The fully developed circumstances under which the alleged slander was uttered do not, in our opinion, raise any substantial issue of fact for submission to a jury, and we are in complete agreement with the District Court's action and the reasons assigned by it. See opinion of the District Court, 219 F. Supp. 831 (E.D.S.C.1963).

The judgment is

3
Affirmed.